UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7709


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

VICTORIA FINNEY BREWTON, a/k/a Victoria Brewton Banks,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:12-cr-00399-FDW-1)


Submitted: March 30, 2017                                          Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victoria Finney Brewton, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victoria Finney Brewton appeals the district court’s order denying relief on her 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction pursuant to Amendment 794

to the Sentencing Guidelines. The district court determined that Brewton was not entitled

to relief because Amendment 794 is not retroactive. We have reviewed the record and find

no reversible error. Accordingly, we grant Brewton leave to proceed in forma pauperis

and affirm for the reasons stated by the district court in its text order. United States v.

Brewton, No. 3:12-cr-00399-FDW-1 (W.D.N.C. Oct 21, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2